

116 HR 356 IH: Medgar and Myrlie Evers Home National Monument Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 356IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Thompson of Mississippi (for himself, Ms. Moore, Mr. Lewis, Mr. Clyburn, Mr. Richmond, Ms. Jackson Lee, Mr. Butterfield, Mr. Bishop of Georgia, Mr. Veasey, Mrs. McBath, Mr. Johnson of Georgia, Mr. Green of Texas, Mr. Jeffries, Mr. Horsford, Mrs. Lawrence, Mr. Evans, Ms. Kelly of Illinois, Ms. Adams, Ms. Waters, Mrs. Beatty, Mr. McEachin, Ms. Wilson of Florida, Mr. Rush, Ms. Clarke of New York, Ms. Lee of California, Ms. Norton, Ms. Fudge, Ms. Johnson of Texas, Mrs. Watson Coleman, Mr. Payne, Mrs. Demings, Mr. Brown of Maryland, Mr. Lawson of Florida, Mr. Clay, Mr. Cleaver, Mr. Scott of Virginia, Mr. Danny K. Davis of Illinois, Ms. Pressley, Mrs. Hayes, and Ms. Underwood) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Medgar Evers Home National Monument in the State of Mississippi, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Medgar and Myrlie Evers Home National Monument Act. 2.DefinitionsIn this Act:
 (1)CollegeThe term College means Tougaloo College, a private educational institution located in Tougaloo, Mississippi. (2)Historic districtThe term Historic District means the Medgar Evers Historic District, as included on the National Register of Historic Places, and as generally depicted on the Map.
 (3)MapThe term Map means the map entitled Medgar and Myrlie Evers Home National Monument, numbered 515/142561, and dated September 2018. (4)MonumentThe term Monument means the Medgar and Myrlie Evers Home National Monument established by section 3.
 (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Establishment of Medgar and Myrlie Evers Home National Monument (a)Establishment (1)In generalSubject to paragraph (2), there is established the Medgar and Myrlie Evers Home National Monument in the State of Mississippi as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations resources associated with the pivotal roles of Medgar and Myrlie Evers in the American Civil Rights Movement.
 (2)Determination by the secretaryThe Monument shall not be established until the date on which the Secretary determines that a sufficient quantity of land or interests in land has been acquired to constitute a manageable park unit.
 (b)BoundariesThe boundaries of the Monument shall be the boundaries generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (d)Acquisition authorityThe Secretary may only acquire any land or interest in land located within the boundary of the Monument by—
 (1)donation; (2)purchase from a willing seller with donated or appropriated funds; or
 (3)exchange. (e)Administration (1)In generalThe Secretary shall administer the Monument in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are first made available to the Secretary for this purpose, the Secretary shall prepare a general management plan for the Monument in accordance with section 100502 of title 54, United States Code.
 (B)SubmissionOn completion of the general management plan under subparagraph (A), the Secretary shall submit it to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
					(f)Agreements
 (1)MonumentThe Secretary— (A)shall seek to enter into an agreement with the College to provide interpretive and educational services relating to the Monument; and
 (B)may enter into agreements with the College and other entities for the purposes of carrying out this Act.
 (2)Historic districtThe Secretary may enter into agreements with the owner of a nationally significant property within the Historic District, to identify, mark, interpret, and provide technical assistance with respect to the preservation and interpretation of the property.
				(g)No buffer zones
 (1)In generalNothing in this Act, the establishment of the Monument, or the management of the Monument creates a buffer zone outside of the Monument.
 (2)Activity or use outside monumentThe fact that an activity or use can be seen, heard, or detected from within the Monument shall not preclude the conduct of the activity or use outside of the Monument.
				